 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF ARIZONA

 Case number (if known):                                      Chapter you are filing under:

                                                                       Chapter 7
                                                                       Chapter 11
                                                                       Chapter 12
                                                                                                                              Check if this is an
                                                                       Chapter 13
                                                                                                                               amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Navy                                                   Eric
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or                                                                 Alexzander
     passport).                        Middle Name                                            Middle Name

                                       Howard                                                 Howard
     Bring your picture                Last Name                                              Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you               Navy
     have used in the last 8           First Name                                             First Name
     years
                                       Middle Name                                            Middle Name
     Include your married or
                                       Yann
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   1        4       0    6   xxx – xx –                   4         2        9        8
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)

4.   Any business names                      I have not used any business names or EINs.           I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in            Business name                                          Business name
     the last 8 years
                                       Business name                                          Business name
     Include trade names and
     doing business as names
                                       Business name                                          Business name


           Case 2:19-bk-02793-DPC                         Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                                             Desc
Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 1
                                                          Main Document    Page 1 of 17
Debtor 1     Navy Howard
Debtor 2     Eric Alexzander Howard                                                        Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                               –                                                           –
                                  EIN                                                          EIN

                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  2932 E Osborn Rd #347
                                  Number       Street                                          Number      Street




                                  Phoenix                         AZ       85016
                                  City                            State    ZIP Code            City                           State    ZIP Code

                                  Maricopa
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this                  Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.


                                         I have another reason. Explain.                            I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                              Chapter 7

                                        Chapter 11

                                        Chapter 12

                                        Chapter 13




           Case 2:19-bk-02793-DPC                  Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                                          Desc
Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                                                   Main Document    Page 2 of 17
Debtor 1     Navy Howard
Debtor 2     Eric Alexzander Howard                                                 Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                      court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                      pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                      behalf, your attorney may pay with a credit card or check with a pre-printed address.


                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                      Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                      By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                      than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                      fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                      Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                District                                                When                    Case number
                                                                                               MM / DD / YYYY
                                District                                                When                    Case number
                                                                                               MM / DD / YYYY
                                District                                                When                    Case number
                                                                                               MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                Debtor                                                              Relationship to you
    you, or by a business
    partner, or by an           District                                                When                    Case number,
    affiliate?                                                                                 MM / DD / YYYY   if known


                                Debtor                                                              Relationship to you

                                District                                                When                    Case number,
                                                                                               MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?
                                     Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                  and file it as part of this bankruptcy petition.




           Case 2:19-bk-02793-DPC              Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                                    Desc
Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                                               Main Document    Page 3 of 17
Debtor 1     Navy Howard
Debtor 2     Eric Alexzander Howard                                                    Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor            No. Go to Part 4.
    of any full- or part-time
    business?
                                         Yes. Name and location of business


    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                         No.   I am not filing under Chapter 11.

    For a definition of small            No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).
                                         Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any               No
    property that poses or is
    alleged to pose a threat of
                                         Yes. What is the hazard?

    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




           Case 2:19-bk-02793-DPC                  Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                                    Desc
Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
                                                   Main Document    Page 4 of 17
Debtor 1     Navy Howard
Debtor 2     Eric Alexzander Howard                                                      Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a
    briefing about
                             I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
    briefing about credit    I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,
    you are not eligible     I certify that I asked for credit counseling                I certify that I asked for credit counseling
                               services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                             I am not required to receive a briefing about               I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:

                                  Incapacity.    I have a mental illness or a mental          Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.

                                  Disability.    My physical disability causes me             Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.

                                  Active duty. I am currently on active military              Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


           Case 2:19-bk-02793-DPC                   Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                                    Desc
Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                                                    Main Document    Page 5 of 17
Debtor 1     Navy Howard
Debtor 2     Eric Alexzander Howard                                                    Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?
                                         No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                         No
    are paid that funds will be
    available for distribution                      Yes

    to unsecured creditors?

18. How many creditors do                1-49                            1,000-5,000                       25,001-50,000
    you estimate that you
    owe?
                                         50-99                           5,001-10,000                      50,001-100,000
                                         100-199                         10,001-25,000                     More than 100,000
                                         200-999

19. How much do you                      $0-$50,000                      $1,000,001-$10 million            $500,000,001-$1 billion
    estimate your assets to
    be worth?
                                         $50,001-$100,000                $10,000,001-$50 million           $1,000,000,001-$10 billion
                                         $100,001-$500,000               $50,000,001-$100 million          $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million         More than $50 billion

20. How much do you                      $0-$50,000                      $1,000,001-$10 million            $500,000,001-$1 billion
    estimate your liabilities to
    be?
                                         $50,001-$100,000                $10,000,001-$50 million           $1,000,000,001-$10 billion
                                         $100,001-$500,000               $50,000,001-$100 million          $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million         More than $50 billion




           Case 2:19-bk-02793-DPC                   Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                                Desc
Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                                                    Main Document    Page 6 of 17
Debtor 1     Navy Howard
Debtor 2     Eric Alexzander Howard                                                  Case number (if known)


 Part 7:      Sign Below
For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                and correct.

                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                X /s/ Navy Howard                                           X /s/ Eric Alexzander Howard
                                   Navy Howard, Debtor 1                                       Eric Alexzander Howard, Debtor 2

                                   Executed on 03/12/2019                                      Executed on 03/12/2019
                                               MM / DD / YYYY                                              MM / DD / YYYY




           Case 2:19-bk-02793-DPC             Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                                       Desc
Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
                                              Main Document    Page 7 of 17
Debtor 1     Navy Howard
Debtor 2     Eric Alexzander Howard                                                 Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Nolan Sorensen                                                  Date    03/12/2019
                                   Signature of Attorney for Debtor                                          MM / DD / YYYY


                                   Nolan Sorensen
                                   Printed name
                                   Top Law
                                   Firm Name
                                   7776 S Pointe Parkway W STE 140
                                   Number          Street
                                   -




                                   Phoenix                                                      AZ               85044
                                   City                                                       State           ZIP Code


                                   Contact phone (480) 744-4428                     Email address toplawaz@gmail.com


                                   033860                                                     AZ
                                   Bar number                                                 State




           Case 2:19-bk-02793-DPC             Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                                     Desc
Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
                                              Main Document    Page 8 of 17
B2030 (Form 2030) (12/15)
                                                         UNITED STATES BANKRUPTCY COURT
                                                                DISTRICT OF ARIZONA
                                                                  PHOENIX DIVISION
In re Navy Howard                                                                                                                 Case No.
      Eric Alexzander Howard
                                                                                                                                  Chapter     7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept..................................................................                          $2,350.00
     Prior to the filing of this statement I have received.......................................................                            $100.00
     Balance Due...................................................................................................................         $2,250.00

2. The source of the compensation paid to me was:
                      Debtor                                  Other (specify)

3. The source of compensation to be paid to me is:
                      Debtor                                  Other (specify)

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

          I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

     d. [Other provisions as needed]
     $335.00 filing fee to be paid from above-listed fee.




               Case 2:19-bk-02793-DPC                                  Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                                   Desc
                                                                       Main Document    Page 9 of 17
B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   03/12/2019                         /s/ Nolan Sorensen
                      Date                            Nolan Sorensen                               Bar No. 033860




          Case 2:19-bk-02793-DPC               Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                       Desc
                                              Main Document    Page 10 of 17
                                      UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF ARIZONA
                                               PHOENIX DIVISION
  IN RE:   Navy Howard                                                             CASE NO
           Eric Alexzander Howard
                                                                                  CHAPTER          7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 3/12/2019                                           Signature    /s/ Navy Howard
                                                                     Navy Howard



Date 3/12/2019                                           Signature    /s/ Eric Alexzander Howard
                                                                     Eric Alexzander Howard




            Case 2:19-bk-02793-DPC             Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35                     Desc
                                              Main Document    Page 11 of 17
                         Ad Astra Recovery Service
                         8918 W 21st St N Ste 200 PMB 303
                         Wichita, KS 67205-1880



                         Arstrat
                         9800 Centre Pkwy Ste 1100
                         Houston, TX 77036



                         Auto Now Financial Svcs
                         PO Box 816
                         Glendale, AZ 85311



                         Bean-Rio Salado Equity LLC
                         dba Atwater Apartments
                         7750 N 12th St
                         Phoenix, AZ 85020


                         Berlin Wheeler Inc KS
                         PO Box 479
                         Topeka, KS 66601



                         Bureau of Medical Economics
                         PO Box 20247
                         Phoenix, AZ 85036-0247



                         Caine & Weiner
                         5805 Sepulveda Blvd 4th Fl
                         Sherman Oaks, CA 91411



                         Capital One
                         PO Box 30281
                         Salt Lake City, UT 84130-0281



                         Cash Time Loan Centers
                         7430 S 48th St Ste 100
                         Phoenix, AZ 85042




Case 2:19-bk-02793-DPC     Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35   Desc
                          Main Document    Page 12 of 17
                         CenturyLink
                         100 Centurylink Dr
                         Monroe, LA 71203



                         CMRE Financial Services
                         3075 E Imperial Hwy 200
                         Brea, CA 92821



                         Coast to Coast Financial
                         PO Box 2086
                         Thousand Oaks, CA 91360



                         Computer Credit Inc
                         470 W Hanes Mill Rd
                         Winston-Salem, NC 27113-5238



                         Copper Star Properties LLC
                         c/o Hymson Goldson Pantiliat & Lohr
                         16427 N Scottsdale Rd Ste 300
                         Scottsdale, AZ 85254


                         Credit Collection Services
                         PO Box 607
                         Norwood, MA 02062



                         Credit Collection Services
                         725 Canton St
                         Norwood, MA 02062



                         Dignity Health
                         Chandler Regional Med Ctr
                         File 56233
                         Los Angeles, CA 90074-6233


                         DirecTV
                         PO Box 5007
                         Carol Stream, IL 60197-5007




Case 2:19-bk-02793-DPC     Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35   Desc
                          Main Document    Page 13 of 17
                         Diversified Consultants Inc
                         PO Box 551268
                         Jacksonville, FL 32255-1268



                         Drummond Financial Svcs LLC
                         dba Loan Max
                         5799 Springboro Pike
                         West Carrollton, OH 45449


                         Dynamic Recovery Solutions
                         135 Interstate Blvd
                         Greenville, SC 29615



                         Electric District No 3
                         41630 W Louis Johnson Dr
                         Maricopa, AZ 85138



                         Enhanced Recovery
                         PO Box 57547
                         Jacksonville, FL 32241



                         Fed Loan Servicing
                         PO Box 60610
                         Harrisburg, PA 17106-0610



                         First Premier Bank
                         3820 N Louise Ave
                         Sioux Falls, SD 57107



                         Global Water Resources
                         21410 N 19th Ave Ste 200
                         Phoenix, AZ 85027



                         HealthCare Connection
                         1401 Steffen Ave
                         Cincinnati, OH 45215




Case 2:19-bk-02793-DPC     Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35   Desc
                          Main Document    Page 14 of 17
                         Honor Finance
                         909 Davis St Ste 260
                         Evanston, IL 60201-3645



                         Hull, Holliday & Holliday PLC
                         7000 N 16th St
                         Phoenix, AZ 85020



                         IC Systems
                         PO Box 64378
                         St Paul, MN 64378



                         Jefferson Capital Systems
                         16 McLeland Rd
                         St Cloud, MN 56303



                         Madison School District #38
                         5601 N 16th St,
                         Phoenix, AZ 85016



                         Midwest Recovery
                         514 Earth City Plaza Ste 100
                         Earth City, MO 63045



                         MiraMed Revenue Group
                         360 E 22nd St
                         Lombard, IL 60148



                         Money Lion
                         PO Box 1547
                         Sandy, UT 84091



                         NCB Management Services Inc
                         PO Box 1099
                         Langhorne, PA 19047




Case 2:19-bk-02793-DPC     Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35   Desc
                          Main Document    Page 15 of 17
                         Online Information Svcs
                         PO Box 1489
                         Winterville, NC 28590



                         Orbitel Communications
                         2116 N John Wayne Pkwy B-9
                         Maricopa, AZ 85319



                         RevSolve Inc
                         1395 N Hayden Rd
                         Scottsdale, AZ 85257



                         RSI Enterprises
                         PO Box 16190
                         Phoenix, AZ 85011



                         Safe Auto Insurance
                         4 Easton Oval
                         Columbus, OH 43219



                         Senex Services
                         3333 Founders Rd 2nd Fl
                         Indianpolis, IN 46268



                         SMI Imaging LLC AZ
                         PO Box 204165
                         Dallas, TX 75320



                         Source Receivables Mgmt
                         4615 Dundas Dr Ste 102
                         Greensboro, NC 27407



                         Southern Hills Acceptance LLC
                         PO Box 25570
                         Santa Ana, CA 92799




Case 2:19-bk-02793-DPC     Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35   Desc
                          Main Document    Page 16 of 17
                         Synergy Radiology Assoc
                         7026 Old Katy Rd Ste 276
                         Houston, TX 77024-2187



                         The Osborn Apartments
                         2928 E Osborn Rd
                         Phoenix, AZ 85016



                         Transworld Systems
                         500 Virginia Dr
                         Ft Washington, PA 19034



                         TRS Recovery Services Inc
                         PO Box 60022
                         City of Industry, CA 91716-0022



                         Verizon Wireless
                         PO Box 26055
                         Minneapolis, MN 55426



                         Waypoint Resource Group
                         PO Box 8588
                         Round Rock, TX 78683-8588



                         Web Bank/Fresh Start
                         6250 Ridgewood Rd
                         St Cloud, MN 56303



                         Westlake Portfolio Mgmt LLC
                         PO Box 76809
                         Los Angeles, CA 90076-0809




Case 2:19-bk-02793-DPC     Doc 1 Filed 03/14/19 Entered 03/14/19 14:02:35   Desc
                          Main Document    Page 17 of 17
